            Case 8:20-cv-00048-JVS-JDE Document 30 Filed 04/02/20 Page 1 of 4 Page ID #:2548


            1    JOSHUA H. LERNER, SBN 220755
                  jlerner@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street Suite 3000
            3    San Francisco, CA 94105
                 Telephone: 415.393.8200
            4    Facsimile: 415.393.8306
            5    H. MARK LYON, SBN 162061
                  mlyon@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 1881 Page Mill Road
            7    Palo Alto, CA 94304-1211
                 Telephone: 650.849.5300
            8    Facsimile: 650.849.5333
            9    BRIAN M. BUROKER, pro hac vice
                  bburoker@gibsondunn.com
          10     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
          11     Washington, DC 20036
                 Telephone: 202.955.8541
          12     Facsimile: 202.467.0539
          13     ANGELIQUE KAOUNIS, SBN 209833
                  akaounis@gibsondunn.com
          14     GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East Suite 4000
          15     Los Angeles, CA 90067
                 Telephone: 310.552.8546
          16     Facsimile: 310.552.7026
          17     Attorneys for Defendant APPLE INC.
          18                    UNITED STATES DISTRICT COURT
          19          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

          20     MASIMO CORPORATION,                     CASE NO. 8:20-cv-00048-JVS (JDEx)
                 CERCACOR LABORATORIES, INC.,
          21                                             JOINT STIPULATION EXTENDING
                                  Plaintiffs,            TIME TO RESPOND TO FIRST
          22                                             AMENDED COMPLAINT AND
                      v.                                 SETTING BRIEFING SCHEDULE
          23                                             FOR MOTION TO DISMISS
                 APPLE INC.,
          24                                             First Amended
                                  Defendant.             Complaint served: March 25, 2020
          25                                             Current
                                                         response date:     April 8, 2020
          26                                             New response date: April 20, 2020
          27
                                                         Hon. James V. Selna
          28

Gibson, Dunn &      JOINT STIPULATION EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
Crutcher LLP
                                  SETTING BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                          Case No. 8:20-CV-00048-JVS (JDEX)
            Case 8:20-cv-00048-JVS-JDE Document 30 Filed 04/02/20 Page 2 of 4 Page ID #:2549


            1          Pursuant to Local Rule 7-1, Plaintiffs Masimo Corporation and Cercacor
            2    Laboratories, Inc. (“Plaintiffs”) and Defendant Apple Inc. (“Defendant”) (collectively,
            3    the “parties”), by and through their respective counsel, hereby stipulate and agree to
            4    extend the time for Defendant to respond to the First Amended Complaint (the “FAC”)
            5    and to a briefing schedule for Defendant’s anticipated Motion to Dismiss follows:
            6          WHEREAS, Plaintiffs filed the above-captioned case on January 9, 2020;
            7          WHEREAS, on March 4, 2020, Defendant filed a Motion to Dismiss Plaintiff’s
            8    Initial Complaint;
            9          WHEREAS, on March 25, 2020, Plaintiff filed the FAC;
          10           WHEREAS, Plaintiffs served the FAC on Defendant on March 25, 2020;
          11           WHEREAS, Defendant anticipates filing a partial Motion to Dismiss the FAC;
          12           WHEREAS, the parties’ counsel have implemented a variety of new procedures
          13     to curb the spread of COVID-19, including work from home policies and maintaining
          14     minimal in-office staff support;
          15           WHEREAS, COVID-19 has caused unexpected obligations for the parties and
          16     their counsel;
          17           WHEREAS, due to the COVID-19 emergency, Defendant will require additional
          18     time to prepare its Motion to Dismiss the FAC;
          19           WHEREAS, Defendant has not sought or obtained any prior extension of time to
          20     respond to the FAC, and this extension will not impact any case deadlines; and
          21           WHEREAS, in the interest of judicial economy and to conserve resources,
          22     Defendant requested and Plaintiffs agreed that in the event Defendant files a partial
          23     Motion to Dismiss the FAC, the Court should toll the time for Defendant to answer any
          24     portion of the FAC on which it has not moved to dismiss until such time as the Court
          25     rules on the Motion.
          26
          27
          28
                                                           2
Gibson, Dunn &       JOINT STIPULATION EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
Crutcher LLP
                                   SETTING BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                           Case No. 8:20-CV-00048-JVS (JDEX)
            Case 8:20-cv-00048-JVS-JDE Document 30 Filed 04/02/20 Page 3 of 4 Page ID #:2550


            1          IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:
            2          1.     Defendant’s response to the FAC will be due on April 20, 2020.
            3          2.     In the event Defendant files a Motion to Dismiss the FAC, Plaintiffs’
            4    Opposition to such Motion will be due on May 14, 2020.
            5          3.     In the event Defendant files a Motion to Dismiss the FAC, Defendant’s
            6    Reply in support of such Motion will be due on May 21, 2020.
            7          4.     In the event Defendant files a partial Motion to Dismiss the FAC,
            8    Defendant’s time to answer the remainder of the FAC will be tolled until such time as
            9    the Court resolves the partial Motion to Dismiss, pursuant to the deadline set by the
          10     Federal Rules, the Court, or otherwise agreed to by the parties.
          11
          12     Dated: April 2, 2020                   Respectfully submitted,
          13                                            JOSHUA H. LERNER
                                                        H. MARK LYON
          14                                            BRIAN M. BUROKER
                                                        ANGELIQUE KAOUNIS
          15                                            GIBSON, DUNN & CRUTCHER LLP
          16
          17                                            By: /s/ Angelique Kaounis
                                                            Angelique Kaounis
          18
          19                                            Attorneys for Defendant Apple Inc.
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                            3
Gibson, Dunn &       JOINT STIPULATION EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
Crutcher LLP
                                   SETTING BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                           Case No. 8:20-CV-00048-JVS (JDEX)
            Case 8:20-cv-00048-JVS-JDE Document 30 Filed 04/02/20 Page 4 of 4 Page ID #:2551


            1
            2                                            JOSEPH R. RE
                                                         STEPHEN C. JENSEN
            3                                            PERRY D. OLDHAM
                                                         STEPHEN W. LARSON
            4                                            KNOBBE, MARTENS, OLSON & BEAR LLP
                                                         2040 Main Street, Fourteenth Floor
            5                                            Irvine, CA 92614
                                                         Telephone: (949) 760-0404
            6                                            Facsimile: (949) 760-9502
            7
            8                                            By: /s/ Joseph R. Re
                                                             Joseph R. Re
            9
          10                                             Attorneys for Plaintiffs Masimo Corporation
                                                         and Cercacor Laboratories, Inc.
          11
          12
          13
                              ATTESTATION UNDER LOCAL RULE 5-4.3.4(a)(2)(i)
          14
                       Pursuant to Civil L. R. 5-4.3.4(a)(2)(i), I attest that concurrence in the filing of
          15
                 this document has been obtained from each of the signatories above.
          16
          17
                                                         By: /s/ Angelique Kaounis
          18                                                 Angelique Kaounis
          19
                                                         Attorney for Defendant Apple Inc.
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                              4
Gibson, Dunn &       JOINT STIPULATION EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
Crutcher LLP
                                   SETTING BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                           Case No. 8:20-CV-00048-JVS (JDEX)
